42 N.Y.2d 854 (1977)
Carl Erca et al., Appellants,
v.
State of New York, Respondent. (Claim No. 58867.)
Court of Appeals of the State of New York.
Argued April 29, 1977.
Decided June 7, 1977.
Louis-Jack Pozner, Lawrence M. Rosenberg and Gustave G. Rosenberg for appellants.
Louis J. Lefkowitz, Attorney-General (Dennis Hurley and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs (see memorandum at the Appellate Division, 51 AD2d 611).